DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and claim amendments, filed 03/14/2022, are acknowledged and have been carefully considered. 
	Regarding the claim objections, Applicant’s remarks and amendment to claim 22 are acknowledged and are persuasive. Accordingly, the previously applied objection to claim 22 is withdrawn. 

Status of Claims
	Claims 1, 5-7, 9, 11-12, 15-17, 19-22, 27-29, 33, 35-36, 38-40, 42, and 55 were previously pending in the application, with claims 2-4, 8, 10, 13-14, 18, 23-26, 30-32, 34, 37, 41, and 43-54 having previously been canceled. 
	As of the amendments to the claims filed 03/14/2022, claims 1 and 22 are amended; no claims are newly canceled; and no claims are newly added.  
	Accordingly, claims 1, 5-7, 9, 11-12, 15-17, 19-22, 27-29, 33, 35-36, 38-40, 42 and 55 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “an autofluorescence intensity” and "an intensity threshold" in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim. Both “an autofluorescence intensity” and “an intensity threshold” were previously recited in amended independent claim 1. Claim 12 is dependent on claim 1. Accordingly, it is not clear whether each of “an autofluorescence intensity” and “an intensity threshold” recited in claim 12 refer to the respective intensity and threshold as introduced in claim 1, or whether these are a new and different intensity and threshold. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh et al. (US 2015/0238075 A1, hereinafter “Sharifzadeh”) in view of Demos et al. (Demos, Stavros & Gandour-Edwards, Regina & Ramsamooj, Rajen & White, Ralph. (2004). Near-infrared autofluorescence imaging for detection of cancer. Journal of biomedical optics. 9. 587-92., hereinafter “Demos”), and further in view of Shimizu et al. (US 2008/0262313 A1, hereinafter “Shimizu”). 

Regarding claim 1, Sharifzadeh discloses a system for autofluorescence imaging, and further discloses: 
A method ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]), comprising:
exposing tissue ("AFI image may be taken by projecting light into the eye and recording fluorescence of light" Sharifzadeh: [0014]) that comprises lipopigments ("measurement of levels of macular carotenoids derived from spectrally selective lipofuscin fluorescence (“autofluorescence”) spectroscopy" Sharifzadeh: [0002]) when in a diseased state ("FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area" Sharifzadeh: [0041]; "existence of retinal pathologies" Sharifzadeh: [0123]) to an excitation source ("suitable sets of wavelengths provided by other light sources" Sharifzadeh: [0005]), wherein the lipopigments have at least a portion of an autofluorescence spectrum ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]);
imaging the tissue ("autofluorescence imaging, AFI" Sharifzadeh: [0006]) at one or more wavelengths ("Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]). 

Sharifzadeh is not relied on for teaching: 
wherein the [endogenous fluorophores] have at least a portion of an autofluorescence spectrum at wavelengths between 900 nm and 1200 nm;
imaging the tissue at one or more wavelengths between 900 nm and 1200 nm; and
comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state.

However, in a similar invention in the same field of endeavor, Demos teaches “near-infrared autofluorescence imaging for detection of cancer” (Title), and further teaches: 
wherein the [endogenous fluorophores] ("emission by photoexcited fluorophores" Demos: pg. 587) have at least a portion of an autofluorescence spectrum at wavelengths between 900 nm and 1200 nm ("spectral range of the light emitted by the tissue (700 to 1000 nm) that was selected for image acquisition" Demos: pg. 588);
imaging the tissue ("Figure 3 shows a set of images obtained from a liver" Demos: pg. 589) at one or more wavelengths between 900 nm and 1200 nm ("NIR (700- to 1000-nm) autofluorescence images under 532- and 632.8-nm excitation" Demos: pg. 588). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the near-infrared autofluorescence imaging as taught by Demos. One of ordinary skill in the art would have been motivated to make this modification because of “the potential of this approach for imaging tissue components" (Demos: pg. 588). In particular, there is a "considerable difference in the NIR emission intensity arising from these cancerous areas compared with that from the surrounding normal tissue" (Demos: pg. 589); "difference in image intensity allows the best visualization of the cancer nodule, especially in the NIRA images" (Demos: pg. 590); and "NIR autofluorescence images offer, in many cases, high contract between normal and tumor tissue" (Demos: pg. 591). 

The combination of Sharifzadeh and Demos is not relied on for teaching: 
comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state.

However, in a similar invention in the same field of endeavor, Shimizu teaches a threshold generator that provides threshold data that defines sets of possible values of acquired autofluorescence data, and further teaches: 
comparing an autofluorescence intensity of the imaged tissue ("Distinguishing autofluorescence spectral characteristics of normal and cancerous tissue may be accomplished by measuring the autofluorescence intensity I in selected wavelength ranges" Shimizu: [0047]) to an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the comparison of an autofluorescence intensity to an intensity threshold as taught by Shimizu. One of ordinary skill in the art would have been motivated to make this modification “to compare the acquired data with stored threshold data in order to generate a discrete output relating to the condition" (Shimizu: [0008]). Thus, the threshold generator can define sets of possible values of acquired autofluorescence data, where the values of the acquired autofluorescence data are compared to a threshold to determine the state of the tissue. 

Regarding claim 9, the combination of Sharifzadeh, Demos, and Shimizu discloses: 
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
wherein the excitation source emits excitation light at one or more wavelengths longer ("illuminated by an LED light source of the alignment target projection component 40, which may emit light with a wavelength near 950 nm" Sharifzadeh: [0053]) than the imaged autofluorescence wavelengths ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]).

Regarding claim 11, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
wherein the lipopigments are lipofuscin, ceroid, and/or lipofuscin-like lipopigments ("lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]; "Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]).

Regarding claim 12, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
Sharifzadeh further discloses: 
further comprising detecting an autofluorescence signal with an autofluorescence intensity from the tissue (“AFI pixel intensity maps. The complete AFI image or certain pixel areas of the AFI images can be strategically chosen for assessment of intensity variations” Sharifzadeh: [0012]). 
The combination of Sharifzadeh and Demos is not relied on for teaching:
	comparing at least a portion of the autofluorescence intensity to an intensity threshold to determine if the tissue is in the diseased state. 
However, in a similar invention in the same field of endeavor, Shimizu teaches a threshold generator that provides threshold data that defines sets of possible values of acquired autofluorescence data, and further teaches: 
comparing at least a portion of the autofluorescence intensity ("Distinguishing autofluorescence spectral characteristics of normal and cancerous tissue may be accomplished by measuring the autofluorescence intensity I in selected wavelength ranges" Shimizu: [0047]) to an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the comparison of an autofluorescence intensity to an intensity threshold as taught by Shimizu. One of ordinary skill in the art would have been motivated to make this modification “to compare the acquired data with stored threshold data in order to generate a discrete output relating to the condition" (Shimizu: [0008]). Thus, the threshold generator can define sets of possible values of acquired autofluorescence data, where the values of the acquired autofluorescence data are compared to a threshold to determine the state of the tissue. 

Regarding claim 17, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
further comprising outputting a signal related to the imaged tissue ("FIG. 15 is a flowchart diagram illustrating one method of obtaining, validating, and/or processing an AFI image, and providing related conclusions and/or output" Sharifzadeh: [0039]) to a display and/or a computing device ("an output device such as a display screen connected to a computing device" Sharifzadeh: [0110]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Demos and Shimizu as applied to claim 1 above, and further in view of Shilova et al. (Shilova ON, Shilov ES, Deyev SM. “The effect of Trypan blue treatment on autofluorescence of fixed cells,” Cytometry A, 2017; 91A: 917-925, hereinafter “Shilova”).

Regarding claim 5, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
	The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
further comprising applying a quencher to the lipopigments.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
further comprising applying a quencher ("support the use of trypan blue as a quenching agent" Shilova: Pg. 924) to the lipopigments ("Lipofuscin and other lipopigments" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 6, the combination of Sharifzadeh, Demos, Shimizu, and Shilova discloses: 
The method of claim 5, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
wherein the quencher reduces an autofluorescence intensity of the lipopigments at wavelengths shorter than the imaged autofluorescence spectrum wavelengths.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces an autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths shorter ("emission spectrum was analyzed in range 420–700 nm" Shilova: Pg. 920) than the imaged autofluorescence spectrum wavelengths.
	In the rejection of claim 1 described above, Sharifzadeh disclosed imaging the tissue at one or more wavelengths between 700nm and 1200nm (“(AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]). Thus, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were previously taught by Sharifzadeh.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 7, the combination of Sharifzadeh, Demos, Shimizu, and Shilova discloses: 
The method of claim 6, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
wherein the quencher reduces the autofluorescence intensity of the lipopigments at wavelengths between 400 nm and 800 nm.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces the autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths between 400 nm and 800 nm ("Lipofuscin and other lipopigments can emit 450 to 700 nm" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Demos and Shimizu as applied to claims 1 and 12 above, and further in view of Smith (US 2016/0106311 A1, hereinafter “Smith”). 

Regarding claim 15, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 12, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
	further comprising determining a progression state for a patient. 
However, in a similar invention in the same field of endeavor, Smith teaches “a device that provides for imaging, quantifying and analyzing the autofluorescence of the eye” (Smith: [0004]), and further teaches: 
further comprising determining a progression state for a patient (“provides metrics for disease progression. When the individual component fluorophores of lipofuscin are measured, it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression” Smith: [0049]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the determining of a progression state as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because "it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression" (Smith: [0149]). Being able to quantify the autofluorescence data will allow a practitioner to more easily identify a condition and monitor the progression of the condition. 

Regarding claim 21, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
	further comprising identifying one or more autofluorescence parameters using the imaged tissue (“quantitative information on macular pigment characteristics that are derivable from the autofluorescence images” Sharifzadeh: [0002]), and storing the one or more autofluorescence parameters in a non-transitory computer-readable medium (“memory 1909 may store information such as lipofuscin levels, AFI images, two-dimensional line plots, three-dimensional spatial intensity distributions, circular line plots, histograms, and/or other information that may be used with the present systems and methods” Sharifzadeh: [0133]). 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
to monitor the progression and/or regression of the disease state over time.
However, in a similar invention in the same field of endeavor, Smith teaches “a device that provides for imaging, quantifying and analyzing the autofluorescence of the eye” (Smith: [0004]), and further teaches: 
to monitor the progression and/or regression of the disease state over time (“reflect the state of AMD disease progression in the eye” Smith: [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the determining of a progression state as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because "it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression" (Smith: [0149]). Being able to quantify the autofluorescence data will allow a practitioner to more easily identify a condition and monitor the progression of the condition. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Demos and Shimizu as applied to claim 1 above, and further in view of Croce et al. (Croce, AC & Bottiroli, G. “Autofluorescence spectroscopy and imaging: a tool for biomedical research and diagnosis,” European Journal of Histochemistry, 2014; volume 58(4):2461; 320-337, hereinafter “Croce”).

Regarding claim 16, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
wherein the diseased state is a diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases.
However, in a similar study in the same field of endeavor, Croce teaches a review on “autofluorescence spectroscopy and imaging [as] a tool for biomedical search and diagnosis” (Title), where an “AF emission signal is thus carrying comprehensive information suitable for the direct and real-time characterization and monitoring of physiological or altered morpho-functional properties of cells and tissues” (Croce: Pg. 321, Col. 1): 
wherein the diseased state is a diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of autofluorescence spectroscopy and imaging as a tool for biomedical search and diagnosis as taught by Croce. One of ordinary skill in the art would have been motivated to make this modification because "Endogenous fluorophores and their role as intrinsic biomarkers offer an exceptionally powerful tool to characterize in real time even subtle changes of interconnected morphological and metabolic properties of cells and tissues under physiological or altered conditions" (Croce: Pg. 331, Col. 3). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Demos and Shimizu as applied to claim 1 above, and further in view of Fengler et al. (US 2017/0209050 A1, hereinafter "Fengler").

Regarding claim 19, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
further comprising using a silicon detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using a silicon detector to image the tissue ("silicon-based detectors" Fengler: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "silicon image sensors may detect light with wavelengths generally between about 400 nm and about 1600 nm, with high detection sensitivity for light generally including visible and NIR light between about 600 nm and about 1200 nm" (Fengler: [0103]). 

Regarding claim 20, the combination of Sharifzadeh, Demos, and Shimizu discloses:
The method of claim 1, as described above. 
The combination of Sharifzadeh, Demos, and Shimizu is not relied on for teaching: 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue ("image sensor assembly 223 may include at least one indium gallium arsenide (InGaAs) image sensor and/or germanium (Ge) image sensor configured to detect light" Fengler: [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "an InGaAs image sensor or Ge image sensor may detect light with wavelengths generally between about 650 nm and about 1700 nm, with high detection sensitivity for light generally in the NIR-II waveband (e.g., between about 900 nm and 1700 nm)" (Fengler: [0102]). 

Claims 22, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Croce, and further in view of Shimizu.

Regarding claim 22, Sharifzadeh discloses a system for autofluorescence imaging, and further discloses: 
A method ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]), comprising:
exposing tissue ("AFI image may be taken by projecting light into the eye and recording fluorescence of light" Sharifzadeh: [0014]) that comprises lipopigments ("measurement of levels of macular carotenoids derived from spectrally selective lipofuscin fluorescence (“autofluorescence”) spectroscopy" Sharifzadeh: [0002]) when in a diseased state ("FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area" Sharifzadeh: [0041]; "existence of retinal pathologies" Sharifzadeh: [0123]) to an excitation source ("suitable sets of wavelengths provided by other light sources" Sharifzadeh: [0005]), wherein the lipopigments have at least a portion of an autofluorescence spectrum ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]) at wavelengths between 700 nm and 2000 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]),
imaging the tissue ("autofluorescence imaging, AFI" Sharifzadeh: [0006]) in vivo (“FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area” Sharifzadeh: [0041], Figs. 17A-B; [Despite not explicitly reciting ‘in vivo,’ this limitation is still disclosed by Sharifzadeh, as Figs. 17A and 17B each are autofluorescence images of living human tissue.]) at one or more wavelengths ("Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]) between 700 nm and 2000 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]) while penetrating through a portion of intervening tissue (“AFI image may be taken by projecting light into the eye and recording fluorescence of light from the retina” Sharifzadeh: [0014]; [Given that an image is taken by projecting light into the eye and recording fluorescence of light from the retina, it becomes clear that the light is penetrating through a portion of intervening tissue, since the retina is a tissue structure in the back (posterior) part of the eye. In this example, the intervening tissue through which light penetrates to reach the retina could be any one of a cornea, iris, pupil, lens, etc.]). 

Sharifzadeh is not relied on for teaching: 
wherein the diseased state is at least one of non-alcoholic fatty liver disease and/or lysosomal storage diseases;
comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases.

However, in a similar study in the same field of endeavor, Croce teaches a review on “autofluorescence spectroscopy and imaging [as] a tool for biomedical search and diagnosis” (Title), where an “AF emission signal is thus carrying comprehensive information suitable for the direct and real-time characterization and monitoring of physiological or altered morpho-functional properties of cells and tissues” (Croce: Pg. 321, Col. 1): 
wherein the diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) is at least one of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases;
the diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of autofluorescence spectroscopy and imaging as a tool for biomedical search and diagnosis as taught by Croce. One of ordinary skill in the art would have been motivated to make this modification because "Endogenous fluorophores and their role as intrinsic biomarkers offer an exceptionally powerful tool to characterize in real time even subtle changes of interconnected morphological and metabolic properties of cells and tissues under physiological or altered conditions" (Croce: Pg. 331, Col. 3). 

	The combination of Sharifzadeh and Croce is not relied on for teaching: 
comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state. 

However, in a similar invention in the same field of endeavor, Shimizu teaches a threshold generator that provides threshold data that defines sets of possible values of acquired autofluorescence data, and further teaches: 
comparing an autofluorescence intensity of the imaged tissue ("Distinguishing autofluorescence spectral characteristics of normal and cancerous tissue may be accomplished by measuring the autofluorescence intensity I in selected wavelength ranges" Shimizu: [0047]) to an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the comparison of an autofluorescence intensity to an intensity threshold as taught by Shimizu. One of ordinary skill in the art would have been motivated to make this modification “to compare the acquired data with stored threshold data in order to generate a discrete output relating to the condition" (Shimizu: [0008]). Thus, the threshold generator can define sets of possible values of acquired autofluorescence data, where the values of the acquired autofluorescence data are compared to a threshold to determine the state of the tissue. 

Regarding claim 33, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
wherein the excitation source emits excitation light at one or more wavelengths longer ("illuminated by an LED light source of the alignment target projection component 40, which may emit light with a wavelength near 950 nm" Sharifzadeh: [0053]) than the imaged autofluorescence wavelengths ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]).

Regarding claim 35, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
wherein the lipopigments are lipofuscin, ceroid, and/or lipofuscin-like lipopigments ("lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]; "Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]).

Regarding claim 36, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
further comprising outputting a signal related to the imaged tissue ("FIG. 15 is a flowchart diagram illustrating one method of obtaining, validating, and/or processing an AFI image, and providing related conclusions and/or output" Sharifzadeh: [0039]) to a display and/or a computing device ("an output device such as a display screen connected to a computing device" Sharifzadeh: [0110]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Croce and Shimizu as applied to claim 22 above, and further in view of Shilova.

Regarding claim 27, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
further comprising applying a quencher to the lipopigments.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
further comprising applying a quencher ("support the use of trypan blue as a quenching agent" Shilova: Pg. 924) to the lipopigments ("Lipofuscin and other lipopigments" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 28, the combination of Sharifzadeh, Croce, Shimizu, and Shilova discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
wherein the quencher reduces an autofluorescence intensity of the lipopigments at wavelengths shorter than the imaged autofluorescence spectrum wavelengths.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces an autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths shorter ("emission spectrum was analyzed in range 420–700 nm" Shilova: Pg. 920) than the imaged autofluorescence spectrum wavelengths.
	In the rejection of claim 22 described above, Sharifzadeh disclosed imaging the tissue at one or more wavelengths between 700nm and 1200nm (“(AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]). Thus, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were previously taught by Sharifzadeh.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 29, the combination of Sharifzadeh, Croce, Shimizu, and Shilova discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
wherein the quencher reduces the autofluorescence intensity of the lipopigments at wavelengths between 400 nm and 800 nm.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces the autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths between 400 nm and 800 nm ("Lipofuscin and other lipopigments can emit 450 to 700 nm" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Croce and Shimizu as applied to claim 22 above, and further in view of Fengler.

Regarding claim 38, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
further comprising using a silicon detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using a silicon detector to image the tissue ("silicon-based detectors" Fengler: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "silicon image sensors may detect light with wavelengths generally between about 400 nm and about 1600 nm, with high detection sensitivity for light generally including visible and NIR light between about 600 nm and about 1200 nm" (Fengler: [0103]). 

Regarding claim 39, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue ("image sensor assembly 223 may include at least one indium gallium arsenide (InGaAs) image sensor and/or germanium (Ge) image sensor configured to detect light" Fengler: [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "an InGaAs image sensor or Ge image sensor may detect light with wavelengths generally between about 650 nm and about 1700 nm, with high detection sensitivity for light generally in the NIR-II waveband (e.g., between about 900 nm and 1700 nm)" (Fengler: [0102]).  

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Croce and Shimizu as applied to claim 22 above, and further in view of Smith (US 2016/0106311 A1, hereinafter “Smith”). 

Regarding claim 40, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
In addition, Shimizu teaches an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]). 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
further comprising determining a progression state for a patient based at least partly on a difference between at least a portion of the autofluorescence spectrum of the imaged tissue and the intensity threshold.
However, in a similar invention in the same field of endeavor, Smith teaches “a device that provides for imaging, quantifying and analyzing the autofluorescence of the eye” (Smith: [0004]), and further teaches: 
further comprising determining a progression state for a patient (“provides metrics for disease progression. When the individual component fluorophores of lipofuscin are measured, it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression” Smith: [0049]) based at least partly on a difference between at least a portion of the autofluorescence spectrum of the imaged tissue and the intensity threshold (“Each spectral component may be compared to or calibrated against a fixed fluorescent reference material to quantify an amount, concentration and/or distribution fluorophors present in the biochemical system, e.g., any type of tisse or biological source emitting endogenous or exogenous fluorescence” Smith: [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the determining of a progression state as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because "it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression" (Smith: [0149]). Being able to quantify the autofluorescence data will allow a practitioner to more easily identify a condition and monitor the progression of the condition. 

Regarding claim 42, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
Sharifzadeh further discloses: 
	further comprising identifying one or more autofluorescence parameters using the imaged tissue (“quantitative information on macular pigment characteristics that are derivable from the autofluorescence images” Sharifzadeh: [0002]), and storing the one or more autofluorescence parameters in a non-transitory computer-readable medium (“memory 1909 may store information such as lipofuscin levels, AFI images, two-dimensional line plots, three-dimensional spatial intensity distributions, circular line plots, histograms, and/or other information that may be used with the present systems and methods” Sharifzadeh: [0133]). 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
to monitor the progression and/or regression of the disease state over time.
However, in a similar invention in the same field of endeavor, Smith teaches “a device that provides for imaging, quantifying and analyzing the autofluorescence of the eye” (Smith: [0004]), and further teaches: 
to monitor the progression and/or regression of the disease state over time (“reflect the state of AMD disease progression in the eye” Smith: [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the determining of a progression state as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because "it provides a quantifiable metric for assessing how much of the eye is healthy/harmless and which part is predictive of disease progression" (Smith: [0149]). Being able to quantify the autofluorescence data will allow a practitioner to more easily identify a condition and monitor the progression of the condition. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Croce and Shimizu as applied to claim 22 above, and further in view of Patwardhan (US 2009/0137908 A1, hereinafter “Patwardhan”).

Regarding claim 55, the combination of Sharifzadeh, Croce, and Shimizu discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Croce, and Shimizu is not relied on for teaching: 
wherein the portion of intervening tissue is a portion of skin of a subject.
However, in a similar invention in the same field of endeavor, Patwardhan teaches an “apparatus and methods … for multi-spectral imaging of tissue to obtain information about the distribution of fluorophores and chromophores in the tissue” (Abstract), and further teaches:
wherein the portion of intervening tissue is a portion of skin of a subject (“FIG. 1B shows typical excitation/absorption spectra of the prominent endogenous fluorophores of skin, namely, collagen, elastin, flavins, NADH, porphyrins, tryptophan, pyridoxine, and lipo-pigments” Patwardhan: [0010], Fig. 1B; “multi-spectral absorption images are used in obtaining 2D absorption maps of individual chromophores, obtaining depth dependent information of the tissue chromophores” Patwardhan: [0036]; [Given that the images are used to obtain depth dependent information of the tissue chromophores, this means that the light must penetrate at least a portion of the skin of a subject.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the apparatus and methods for multi-spectral imaging of tissue as taught by Patwardhan. One of ordinary skill in the art would have been motivated to make this modification because “fluorophores can be detected at low concentrations using harmless, non-ionizing radiation that can be applied repeatedly to the patient” ([0003]). Additionally, a “fluorescence image … may be used for improving the accuracy of lesion classification” ([0112]). 



Response to Arguments
Claim Rejections over Sharifzadeh and del Rosal
Applicant submits that independent claim 1 has been amended to recite that the method comprises comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state. Applicant submits that the rejection is not moot in view of the amendment to independent claim 1, and further submits that the combination of Sharifzadeh and del Rosal does not render obvious the combination of features recited in amended independent claim 1. Applicant submits that the Office concedes that Sharifzadeh fails to teach or suggest comparing images to an intensity threshold, and further submits that del Rosal neither teaches nor suggests comparing an autofluorescence intensity to an intensity threshold, as recited in amended independent claim 1. 

In response, Examiner respectfully submits Applicant’s arguments, see bottom of page 7 of the remarks, filed 03/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Sharifzadeh in view of del Rosal have been fully considered and are persuasive.  Therefore, the rejection relying on del Rosal has been withdrawn.  However, upon further consideration and in light of the amendments to independent claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Sharifzadeh in view of Demos, and further in view of Shimizu. 
After an updated search, Shimizu was identified as teaching the newly added limitation to claim 1, as Shimizu teaches a threshold generator that provides threshold data that defines sets of possible values of acquired autofluorescence data, and further teaches comparing an autofluorescence intensity of the imaged tissue ("Distinguishing autofluorescence spectral characteristics of normal and cancerous tissue may be accomplished by measuring the autofluorescence intensity I in selected wavelength ranges" Shimizu: [0047]) to an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]).


Applicant further submits that a person of ordinary skill in the art would not be motivated to combine Sharifzadeh and del Rosal in the manner suggested in the Office Action. 

	In response, Examiner respectfully submits that this argument is moot, as the combination of Sharifzadeh and del Rosal is no longer relied on for the rejection of claim 1, or any additional pending claims. 

Claim Rejections over Sharifzadeh, Stys, and Croce
Applicant submits that independent claim 22 has been amended to recite that the method comprises comparing an autofluorescence intensity of the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases. Applicant submits that the rejection is not moot in view of the amendment to independent claim 22, and further submits that this combination of references does not render obvious the combination of features recited in amended independent claim 1. Applicant submits that Stys only discloses the use of a fluorescence spectrum from a probe, and further states that such a spectrum does not include the claimed autofluorescence spectrum or autofluorescence intensity. Applicant submits that Stys therefore fails to teach or suggest comparing an autofluorescence intensity of the imaged tissue to an intensity threshold, as recited in amended independent claim 22. 

In response, Examiner respectfully submits that Applicant’s arguments, see page 9 of the remarks, filed 03/14/2022, with respect to the rejection of claim 22 under 35 U.S.C. 103 over Sharifzadeh in view of Stys and Croce have been fully considered and are persuasive.  Therefore, the rejection relying on Stys has been withdrawn.  However, upon further consideration and in light of the amendments to independent claim 22, a new ground(s) of rejection is made under 35 U.S.C. 103 over Sharifzadeh in view of Croce, and further in view of Shimizu.
After an updated search, Shimizu was identified as teaching the amended limitation of claim 22, as Shimizu teaches a threshold generator that provides threshold data that defines sets of possible values of acquired autofluorescence data, and further teaches comparing an autofluorescence intensity of the imaged tissue ("Distinguishing autofluorescence spectral characteristics of normal and cancerous tissue may be accomplished by measuring the autofluorescence intensity I in selected wavelength ranges" Shimizu: [0047]) to an intensity threshold ("threshold data 830 might represent an intensity threshold" Shimizu: [0056]) to determine if the tissue is in the diseased state ("generate an output 826 that reflects autofluorescence characteristics and can be compared with threshold values 830 generated by threshold generator 828 to identify suspicious tissue" Shimizu: [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patwardhan was cited by Examiner for the rejection of newly added claim 55. While not being relied upon for the rejection of amended independent claim 1, Examiner respectfully submits that Patwardhan is being cited as being relevant to amended claim 1, as Patwardhan provides a teaching for the range of wavelengths disclosed in amended independent claim 1. Regarding the newly claimed wavelength range of amended independent claim 1, Patwardhan teaches “that at least one image is captured in the 800 to 1200 nm region” ([0081]). In addition, Patwardhan teaches the autofluorescence of lipopigments (“FIG. 1B shows typical excitation/absorption spectra of the prominent endogenous fluorophores of skin, namely, collagen, elastin, flavins, NADH, porphyrins, tryptophan, pyridoxine, and lipo-pigments. FIG. 1C shows the emission spectra of the aforementioned skin endogenous fluorophores” ([0010]). 
Gallas et al. (US 2020/0133027 A1, hereinafter “Gallas”) teaches autofluorescence of endogenous autofluorescent compounds, and further teaches the fluorescence emission spectrum spanning “the wavelength range primarily from 700 nm to 1200 nm” ([0061]). This wavelength range corresponds with the claimed range in independent claim 1. 
Bock (DE 10 2017/222530 A1, hereinafter “Bock”) teaches an arrangement for determining metabolic end products in the skin (Title), and is being cited as being relevant to the independent claims due to the disclosure of “detects reflected light in the same wavelength range and by autofluorescence-induced light in a wavelength range of 420 nm to 1500 nm. That of the surface to be examined 12 reflected light and the light emitted by autofluorescence is detected by the detection unit 110 recorded and allows conclusions about the composition and structure of the surface area to be examined” ([0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793